Citation Nr: 1024741	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  98-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for an innocently acquired 
psychiatric disability, claimed as post-traumatic stress disorder 
(PTSD). 

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a fractured right thumb.

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1958 to March 1959 and 
from September 1960 to August 1961.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has previously been before the Board.  It was most 
recently before the Board in April 2007, when it was remanded for 
additional development.  It has now been returned for further 
review.  

Unfortunately, for reasons that will be explained below and at 
the request of the Veteran, the appeal must again be REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran previously testified before an Acting Veterans Law 
Judge (AVLJ) at a videoconference hearing from the RO in June 
2001.  Subsequently, the Veteran was informed that this AVLJ was 
no longer employed by the Board, and that he was entitled to a 
new hearing.  

In a statement received from the Veteran in June 2010, he 
indicated that he now desires a new videoconference hearing at 
the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing from the RO before a Veterans Law 
Judge in accordance with applicable 
provisions.  The Veteran and his 
representative should be provided with 
adequate notice as to the date and time of 
the hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


